Exhibit 10.8
 
ASSIGNMENT AND ASSUMPTION OF
EMPLOYMENT AGREEMENT


THIS ASSIGNMENT AND ASSUMPTION OF EMPLOYMENT AGREEMENT, dated as of February 11,
2014 (the “Effective Date”), is by and among Cachet Financial Solutions Inc., a
Minnesota corporation (the “Company”), DE Acquisition 2, Inc., a Delaware
corporation and a public reporting company under the Securities Exchange Act of
1934 (“Pubco”), and ________________, an executive officer of the Company
(“Executive”).


WHEREAS, the Company is a party to an Employment Agreement with Executive dated
as of February 28, 2012 (the “Employment Agreement”);


WHEREAS, as of the Effective Date, the Company is engaging in a merger
transaction with a wholly owned subsidiary of Pubco (such transaction, the
“Merger”), pursuant to the terms and conditions of an Agreement and Plan of
Merger and Reorganization by and among the Company, Pubco, and  a wholly owned
subsidiary of Pubco, dated as of December 14, 2013 (as amended on February 11,
2014); and


WHEREAS, the parties wish to enter into this Assignment and Assumption of
Employment Agreement to document (i) effective upon the consummation of the
Merger, the assignment by the Company to Pubco of the right and obligations of
the Company under the Employment Agreement, and Pubco’s assumption of the same,
and (ii) the agreement of Executive regarding the treatment of the Merger under
the Employment Agreement;


NOW, THEREFORE, in consideration of the foregoing premises, and for other good
and valuable consideration the receipt and sufficiency of which are hereby
acknowledged:


1.           Effective upon the consummation of the Merger, (a) the Company
hereby assigns to Pubco all of the Company’s rights, title and interest in, to
and under the Employment Agreement, and Pubco hereby accepts the same and
assumes all obligations of the Company under the Employment Agreement, and (b)
all references to the “Company” contained in the Employment Agreement shall be
understood to be references to DE Acquisition 2, Inc.


2.           Executive agrees that neither the consummation of the Merger, nor
any changes to the Board of Directors of Pubco made contemporaneously with the
Merger and resulting in the appointment, to such Board of Directors, of persons
who were directors of the Company prior to the Merger, will constitute a “Change
of Control” for purposes of Section 7.02 of the Existing Agreement or for any
other purpose under the Employment Agreement.


3.           Other than as expressly set forth in this Assignment and Assumption
of Employment Agreement, the Employment Agreement shall remain unaffected
hereby.
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned parties have set their hands to this
Assignment and Assumption of Employment Agreement.
 
COMPANY:
     
CACHET FINANCIAL SOLUTIONS INC.
       
By:
    Name:     Title:     

 
EXECUTIVE:
            Print name:    

 
PUBCO:
     
DE ACQUISITION 2, INC.
       
By:
    Name:     Title:     

 


Signature Page –
Assignment and Assumption of Employment Agreement
 
 
2 

--------------------------------------------------------------------------------